IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 331A16

                                  Filed 11 May 2018

STATE OF NORTH CAROLINA

               v.
AMANDA GAYLE REED



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 789 S.E.2d 703 (2016), vacating defendant’s

convictions after appeal from a judgment entered on 6 October 2014 by Judge Charles

H. Henry in Superior Court, Onslow County. Heard in the Supreme Court on 17 April

2018.


        Joshua H. Stein, Attorney General, by Derrick C. Mertz, Special Deputy
        Attorney General, for the State-appellant.

        Mark R. Sigmon for defendant-appellee.


        PER CURIAM.


        We reverse the decision of the Court of Appeals for the reasons stated in the

dissenting opinion.


        REVERSED.